ORAL OPINION.
The order of the Honorable James J. Banks, judge of the circuit court of the first circuit, of June 10, 1921, appointing Lucy K. Ward guardian of the person of the *218minor, Rosie” Lane, and the letters of guardianship of June 14 following, issued pursuant thereto, were valid, subsisting and unrevoked at the time the judge of the division of domestic relations, without notice to the guardian, assumed to transfer the custody of the ward to its father. The motion of the guardian of October 5, 1922, praying that the order transferring the custody of the ward to its father be set aside and her custody and control be restored to the guardian was directed solely to the correction of an alleged invalid order and involved • in no way the matter of the movant’s guardianship and in the absence of notice to the guardian as required by section 3042, R. L. 1915, the court was without jurisdiction of the person of the guardian and the order appealed from revoking the letters of guardianship was void. Guardianship of Roberts Minors, 18 Haw. 304.
W. W. Thayer (also on the brief) for the guardian.
TP. T. Rawlins (also on the brief) for the father.
The decree revoking the letters of guardianship issued to Lucy K. Ward is reversed and the cause remanded with instructions to vacate and set aside the order of the judge of the division of domestic relations of the 30th of September, 1922, awarding the custody of the minor to her father.